DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the closest prior art Ventrone et al. (US 10788877) fails to suggest or disclose a decoder circuit configured to: receive a select signal as an input, wherein the select signal is driven by asynchronous combinational logic and the select signal glitches while a select ready signal is negated in combination with and generate a hold signal that is asserted while the at least one sample enable signal is negated and is negated in response to assertion of the at least one sample enable signal.
 	Here, with respect to the asynchronous combinational logic, Ventrone is driven by synchronous logic. This is in conflict with the changed claim limitations.  
	With respect to claim 1, the closest prior art Ventrone et al. (US 10788877) fails to suggest or disclose a decoder circuit configured to: receive a select signal as an input, wherein the select signal is driven by asynchronous combinational logic and the select signal glitches while a select ready signal is negated in combination with and generate a hold signal that is asserted while the at least one sample enable signal is negated and is negated in response to assertion of the at least one sample enable signal.
 	Here, with respect to the asynchronous combinational logic, Ventrone is driven by synchronous logic. This is in conflict with the changed claim limitations.  
	With respect to claim 16, the closest prior art Ventrone et al. (US 10788877) fails to suggest or disclose a method comprising: receiving a select signal as an input, wherein the select signal is driven by asynchronous combinational logic and the select signal glitches while a select ready signal is negated in combination with generating a hold signal that is asserted while the at least one sample enable signal is negated and is negated in response to assertion of the at least one sample enable signal.
 	Here, with respect to the asynchronous combinational logic, Ventrone is driven by synchronous logic. This is in conflict with the changed claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849
                                                                                                                                                                                                        /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849